EXHIBIT 10.2

TD AMERITRADE HOLDING CORPORATION

AMENDMENT TO FREDRIC J. TOMCZYK EMPLOYMENT AGREEMENT

This amendment (the “Amendment”) is made by and between Fredric J. Tomczyk
(“Executive”) and TD Ameritrade Holding Corporation (the “Company,” and together
with Executive, the “Parties”) on the dates set forth below.

WHEREAS, the Parties entered into an amended and restated employment agreement
dated May 18, 2008 (the “Employment Agreement”);

WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement to come into documentary compliance with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and guidance promulgated thereunder (together, “Section 409A”).

NOW, THEREFORE, for good and valuable consideration, Executive and the Company
agree that the Employment Agreement is hereby amended as follows.

1. Release of Claims. Section 9(a) of the Employment Agreement is amended and
restated in its entirety to provide the following:

“(a) Conditions to Receipt of Severance. The receipt of any severance pursuant
to Section 8 will be subject to Executive signing and not revoking a separation
and release of claims agreement in substantially the form attached as Exhibit A,
but with any appropriate reasonable modifications, reflecting changes in
applicable law, as is necessary to provide the Company with the protection it
would have if the release were executed as of the Effective Date (the
“Release”). The Release must become effective and irrevocable no later than
sixty (60) days following Executive’s termination of employment with the Company
(the “Release Deadline Date”). If the Release does not become effective and
irrevocable by the Release Deadline Date, Executive will forfeit any right to
severance payments or benefits under this Agreement. In no event will severance
payments or benefits be paid or provided until the Release becomes effective and
irrevocable. The Company agrees that it will execute and deliver to Executive
said Release no later than eight (8) days after it receives a copy of such
agreement executed by Executive. Company agrees that it will be bound by such
Release and that same will become effective from and after the “Effective Date”
thereof (as defined in Section 28 of such Release), even if Company fails or
refuses to execute and deliver same to Executive. The receipt of any severance
pursuant to Section 8 will also be subject to, during the Employment Term and
the Restricted Period, Executive complying with the non-solicitation and
non-competition requirements of Section 9(b). Provided that the Release becomes
effective and irrevocable by the Release Deadline Date, the severance payments
set forth in Section 8 will be paid on, or in the case of installments, will
commence on, the sixtieth (60th) day following Executive’s termination of
employment with the Company, and any



--------------------------------------------------------------------------------

severance payments otherwise payable to Executive during the sixty (60) day
period immediately following Executive’s termination of employment with the
Company will be paid in a lump sum to Executive on the sixtieth (60th) day
following Executive’s termination of employment with the Company, with any
remaining payments to be made as provided in this Agreement. For purposes of
this Agreement, any reference to Executive’s termination of employment with the
Company will mean a separation from service within the meaning of Section 409A
of the Code.”

2. Full Force and Effect. To the extent not expressly amended hereby, the
Employment Agreement shall remain in full force and effect.

3. Entire Agreement. This Amendment and the Employment Agreement constitute the
full and entire understanding and agreement between the Parties with regard to
the subject matter hereof and thereof. This Amendment may be amended at any time
only by mutual written agreement of the Parties.

4. Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the parties to this Amendment.

5. Governing Law. This Amendment will be governed by the laws of the State of
New York (with the exception of its conflict of laws provisions).

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, on the dates set forth below.

 

TD AMERITRADE HOLDING CORPORATION     EXECUTIVE EVP, Chief Human Resources
Officer     /s/ Fredric J. Tomczyk By:   /s/ Karen Ganzlin       Date:  
December 19, 2012     Date:   December 19, 2012

 

-2-